Citation Nr: 1442524	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 2010 for degenerative joint disease of the left hip, right knee, and left knee and instability of the right and left knees.

2.  Entitlement to a permanent and total disability determination, for the purpose of eligibility for Dependents' Education Assistance (DEA) benefits under Title 38, Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 1991 and June 2008 to April 2010.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of the appeal, the case was transferred to the jurisdiction of the RO in St. Louis, Missouri.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a July 2014 Appellate Brief pertinent to the issue on appeal.

The issue of entitlement to a permanent and total disability determination, for the purpose of eligibility for DEA benefits under Title 38, Chapter 35, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA received the Veteran's claim for service connection for disabilities of the left hip, right knee, and left knee within one year of her separation from active service on April 25, 2010.

CONCLUSION OF LAW

The criteria for an effective date of April 26, 2010, for the award of service connection for degenerative joint disease of the left hip, right knee, and left knee and instability of the right and left knees are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting entitlement to an effective date of the day following separation from active service, the full benefit sought on appeal has been granted; discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is therefore unnecessary at this time.

The Veteran maintains that the effective date for the grant of service connection for degenerative joint disease of the left hip, right knee and left knee and instability of the right and left knees, which led, subsequently, to the assignment of a 100 percent disability rating, should be the day following her separation from active duty, April 26, 2010.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within one year after separation from service, the effective date will be the day following separation from active service.  Id. 

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the Veteran did not claim entitlement to service connection for left hip, right knee, or left knee disabilities on her initial March 2010 claim.  However, at her November 2010 VA examination, the Veteran requested consideration of entitlement to service connection for her knee and hip disabilities.  The RO acknowledged in the December 2010 rating decision that the Veteran had claimed entitlement to service connection for these disabilities at the November 2010 examination.  The RO found that these disabilities were incurred during active duty service and granted entitlement to service connection for degenerative joint disease of the left hip, right knee and left knee and instability of the right and left knees, effective date November 2, 2010.

As noted, generally, the effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, unless the claim is received within one year of separation from active duty service.  38 C.F.R. § 3.400.  The Board finds that the Veteran filed her informal claim for service connection for disabilities of the hip and knees on November 2, 2010, which is within one year of separation from service.  Accordingly, the proper effective date for degenerative joint disease of the left hip, right knee, and left knee and instability of the right and left knees , and, subsequently, the assignment of a 100 percent disability rating, in this case is April 26, 2010, the day after the Veteran's separation from service.


ORDER

Entitlement to an effective date of April 26, 2010 for the grant of service connection for degenerative joint disease of the left hip, right knee, and left knee and instability of the right and left knees is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims that she is permanently and totally disabled due to her service-connected PTSD and other service-connected disabilities, and should therefore be granted eligibility to DEA benefits under Title 38, Chapter 35.  She has submitted statements indicating that her physical disabilities have continued to degenerate and that her psychiatric disorder has failed to improve even after receiving extensive treatment.

In October 2010 the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran had total occupational and social impairment due to PTSD, but that her prognosis for improvement was fair, depending on her motivation.

In December 2013 the Veteran's treating psychiatrist submitted a letter stating that the nature of the Veteran's PTSD condition was "chronic, permanent and unemployable."  He did not provide any rationale for this finding.

"Permanent and total disability" will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. § 3.340(b) (2013).  The Board finds that there is currently insufficient evidence of record to determine whether the Veteran's service-connected disabilities render her permanently and totally disabled, and must therefore be remanded in order to afford the Veteran a VA examination.

Additionally, the record indicates that the Veteran receives treatment at the John J. Pershing VA Medical Center in Poplar Bluff, Missouri and its affiliated facility, the Sikeston Community Based Outpatient Center.  Currently, VA treatment records dated up to July 2011 are of record.  All relevant, additional treatment records not yet acquired should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the John J. Pershing VA Medical Center in Poplar Bluff, Missouri and its affiliated facilities, including the Sikeston Community Based Outpatient Center, since July 2011.  All records received should be associated with the claims file.  The claims folder should contain documentation of the steps undertaken to obtain any records.

2.  Schedule the Veteran for a VA examination for purposes of determining whether her combined service-connected disabilities are permanent and total in nature.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The VA examination report should include a detailed description of the Veteran's symptoms, clinical findings, and associated functional impairment, along with full rationale for the conclusions reached, and all indicated studies should be done.  The examiner must provide a medical opinion answering the following questions:

(a) Identify the level of functional impairment associated with the Veteran's service-connected disabilities, which are: PTSD and major depressive disorder, obstructive sleep apnea, lumbar spine degenerative joint disease and intervertebral disc syndrome involving the bilateral femoral nerve, left hip degenerative joint disease, bilateral knee degenerative joint disease and instability, allergic rhinitis with partial bilateral nasal obstruction, and abdomen scar.

(b) Is the Veteran permanently precluded from performing substantially gainful employment due to the combination of her various service-connected disabilities?  Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  A disability is permanent if the impairment is reasonably certain to continue throughout the life of the disabled person.

Any further specialized VA examinations indicated as a result of the development of the Veteran's case or as indicated by the general VA examination should be accomplished.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  She is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2013).

4.  Ensure that any examination report fully complies with this remand and the questions presented in the request and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


